     Case 2:19-cv-00362-GMN-CWH Document 13 Filed 05/06/19 Page 1 of 3



      THE URBAN LAW FIRM
 1    MICHAEL A. URBAN, Nevada State Bar No. 3875
      NATHAN R. RING, Nevada State Bar No. 12078
 2    4270 S. Decatur Blvd., Suite A-9
      Las Vegas, Nevada 89103
 3    Telephone: (702) 968-8087
      Facsimile: (702) 968-8088
 4    Electronic Mail: murban@theurbanlawfirm.com
                       nring@theurbanlawfirm.com
 5    Counsel for Plaintiffs
 6

 7
                              UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
       TRUSTEES OF THE BRICKLAYERS &
10     ALLIED CRAFTWORKERS LOCAL 13
       DEFINED CONTRIBUTION PENSION                 CASE NO: 2:19-cv-00362-GMN-CWH
11     TRUST FOR SOUTHERN NEVADA;
       TRUSTEES OF THE BRICKLAYERS &
12     ALLIED CRAFTWORKERS LOCAL 13
       HEALTH BENEFITS FUND; TRUSTEES               STIPULATION AND [PROPOSED]
13     OF THE BRICKLAYERS & ALLIED                  ORDER TO EXTEND TIME FOR
       CRAFTWORKERS LOCAL 13 VACATION               PLAINTIFFS TO RESPOND TO
14     FUND; BRICKLAYERS & ALLIED                   DEFENDANTS’ MOTION TO DISMISS
       CRAFTWORKERS LOCAL 13 NEVADA;                AND MOTION TO STAY
15     TRUSTEES OF THE BRICKLAYERS &
       TROWEL TRADES INTERNATIONAL
16     PENSION FUND; TRUSTEES OF THE
       BRICKLAYERS & TROWEL TRADES
17     INTERNATIONAL HEALTH FUND; and
       TRUSTEES OF THE INTERNATIONAL
18     MASONRY INSTITUTE,
19                       Plaintiffs,
20     vs.
21     PEGASUS MARBLE, INC., a Nevada
       corporation; and GAGIK ZARGARYAN, an
22     individual,
23                       Defendants.
24

25    ///
26
      ///
27

28
                                               1
     Case 2:19-cv-00362-GMN-CWH Document 13 Filed 05/06/19 Page 2 of 3



 1           Plaintiffs TRUSTEES OF THE BRICKLAYERS & ALLIED CRAFTWORKERS
 2    LOCAL 13 DEFINED CONTRIBUTION PENSION TRUST FOR SOUTHERN NEVADA;
 3    TRUSTEES OF THE BRICKLAYERS & ALLIED CRAFTWORKERS LOCAL 13 HEALTH
 4    BENEFITS FUND; TRUSTEES OF THE BRICKLAYERS & ALLIED CRAFTWORKERS
 5    LOCAL 13 VACATION FUND; BRICKLAYERS & ALLIED CRAFTWORKERS LOCAL 13
 6    NEVADA; TRUSTEES OF THE BRICKLAYERS & TROWEL TRADES INTERNATIONAL
 7    PENSION      FUND;     TRUSTEES       OF    THE      BRICKLAYERS        &   TROWEL        TRADES
 8    INTERNATIONAL HEALTH FUND; and TRUSTEES OF THE INTERNATIONAL
 9    MASONRY INSTITUTE (hereinafter referred to collectively as “Plaintiffs”), by and through their
10    counsel of record, The Urban Law Firm, and PEGASUS MARBLE, INC. and GAGIK
11    ZARGARYAN (hereinafter referred to collectively as “Defendants”), by and through their counsel
12    of record, Law Office of Daniel Marks, hereby stipulate to extend the time for Plaintiffs to respond
13    to Defendants’ Motion to Dismiss Third Claim and Motion to Stay through the date of May 28,
14    2019, which is a 20 day extension of the current deadline.
15
             Defendants’ Motion to Dismiss Third Claim and Motion to Stay were filed on April 24,
16
      2019. ECF Nos. 11-12. The Plaintiffs’ response is currently due May 8, 2019.
17

18           Due to travel schedule of Plaintiffs’ counsel and prior scheduled court hearings in another

19    state, Plaintiffs’ counsel needs an extension of time—until May 28, 2019—to prepare the

20    Plaintiffs’ response to Defendants’ Motion to Dismiss Third Claim and Motion to Stay. Plaintiffs’

21    counsel has conferred with Defendants’ counsel and Defendants’ counsel has stated that he agrees

22    to the extension request.

23
             This request is made in good faith and is not made for any improper purpose or to delay
24
      these proceedings.
25
      ///
26

27    ///

28
                                                       2
     Case 2:19-cv-00362-GMN-CWH Document 13 Filed 05/06/19 Page 3 of 3



 1

 2    Dated: May 6, 2019                           THE URBAN LAW FIRM
 3                                                 By: /s/ Nathan R. Ring
                                                   MICHAEL A. URBAN, Nevada Bar No. 3875
 4                                                 NATHAN R. RING, Nevada State Bar No. 12078
                                                   4270 S. Decatur Blvd., Suite A-9
 5                                                                Las Vegas, Nevada 89103
                                                   Counsel for Plaintiffs
 6

 7
      Dated: May 6, 2019                           LAW OFFICE OF DANIEL MARKS
 8
                                                   By: /s/ Adam Levine
 9                                                 DANIEL MARKS, Nevada State Bar No. 002003
                                                   office@danielmarks.net
10                                                 ADAM LEVINE, ESQ.
11                                                 Nevada State Bar No. 004673
                                                   alevine@danielmarks.net
12                                                 610 South Ninth Street
                                                   Las Vegas, Nevada 89101
13                                                 Attorneys for Defendants
14

15
                                               ORDER
16

17        IT IS HEREBY ORDERED that the above Stipulation to Extend Time, (ECF No. 13), is GRANTED.

18
          DATED this ____
                      7 day of May, 2019.
19

20
                                                               _______________________________
21                                                             Gloria M. Navarro, Chief Judge
                                                               UNITED STATES DISTRICT COURT
22

23

24

25

26

27

28
                                                       3
